DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Marumoto et al. (US 20110112719 A1), hereinafter Marumoto, in view of Kleve et al. (US 20150002674 A1) hereinafter Kleve.
Regarding claim 1, 
Marumoto teaches a recording apparatus (the vehicle traveling information recording device [0016]) comprising: 
a captured data acquisition unit configured to acquire captured data captured by a camera that captures an image of an outside of a vehicle (a camera unit for acquiring image information relating to outside of a vehicle [0016]); 
5an event detection unit configured to detect an event with respect to the vehicle (an abnormality detection unit for detecting an abnormal vehicle state [0016]); 
detecting an safe/damaged state of the recording apparatus with respect to the vehicle (the process proceeds to step S124, and a check is made to determine whether the first recording unit 32 is safe and undamaged [0110]). and 
10a recording controller configured to store, when the event detection unit has detected the event, captured data for a predetermined period of time due to the detected event as first event recording data, invalidate, when it is detected that the recording apparatus has been damaged from the vehicle, the detection of the event by the event detection unit 15after the detection of the damaged, and store captured data after the detection of the damaged as second event recording data (If safe, the process proceeds to step S126, information transfer to the first recording unit 32 is set in an enabled state, and the process proceeds to step S128. On the other hand, when the first recording unit 32 is not determined to be undamaged in step S124, the process proceeds to step S130, a signal that reports about an abnormal state is outputted, and the process moves to step S128 [0110]). It is obvious to those skilled in the art that, in the case where the recording apparatus has been damaged/disassembled, the photographed data thereof cannot be used as a basis for event detection; accordingly, it will be apparent to those skilled in the art that the data photographed after the damage/detachment is detected is stored separately or on alternative recording device or temporarily disabling the event detection section if there is no recoding medium available.
However However, it is obvious to one with ordinary skills that the attachment/detachment is an obvious alternative to safe/damage in the content of vehicle accident recording, Marumoto did not explicitly teach detecting the attachment/detachment of a memory recording medium.
Kleve teaches detecting the attachment/detachment of a memory recording medium (the storage device may be a mobile storage medium 210, such as a USB memory stick device or an SD memory card, which may be prepared and encrypted, e.g., by an insurance carrier and then provided to the driver [0015]. For example, this step may be accomplished by the controller determining whether the USB memory stick 216 is connected to an on-vehicle electrical socket or female connector communicatively coupled to the on-vehicle controller 220 [0027]; FIG. 2 and Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kleve to the teachings of Marumoto. The motivation for such an addition would be to provide an obvious alternative for control data recording in order to improve the reliability of recording (Kleve [0015]). 

Regarding claim 2, 
Marumoto and Kleve teaches all the features of claim 1, as outlined above.
Marumoto further teaches capturing data44 DOCS 120537-152CT1/4171724 1Attorney Docket No. 120537-152CT1formed of voice data after the detection of the detachment as second event recording data (In step S62, a check is made to determine whether the functions of the camera 26 and the microphone 28 remain safe and undamaged after a change in acceleration has been detected. Even if one of the two is undamaged, the process proceeds to step S64. If the functions of either the camera 26 or the microphone 28 are safe, then FIFO recording to the buffer memory is continued because the information continues to be sent from at least one or the other even after a change in acceleration has been detected [0095]).  In the case where the recording apparatus has been detached/damaged, the video data photographed by the recording apparatus can be regarded as invalid data, and in order to improve the efficiency of data storage, it is obvious to one with ordinary skills in the art to save only the sound data after the detachment/damage is detected so as to reduce the occupation of the memory space.

Regarding claim 3, 
Marumoto and Kleve teaches all the features of claim 1, as outlined above.
Marumoto further teaches the recording apparatus has been detached/damaged from the vehicle within a first period after the detection of the event by the event detection unit, the detection of the event by the event detection unit and stores captured data after the detection of the detachment/damaged as second event recording data (In step S128, a check is made to determine whether the second recording unit 34 is safe and undamaged. If so, the process proceeds to step S132, information transfer to the second recording unit 34 is placed in an enabled state [0110][0111]).  In order to improve the efficiency of data storage while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately, and temporarily invalidate the event detection section.

Regarding claim 4, is rejected under the same reasoning as claim 3, where the claims do not define the first period/second period, and in order to improve the efficiency of data storage while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately, and temporarily invalidate the event detection section.

Regarding claim 5, 
Marumoto and Kleve teaches all the features of claim 1, as outlined above.
However it is obvious that the recorded accident data on the medium recoded 32 and 34 of Marumoto, are transferred [0250][0265] to be reproduced/displayed. Marumoto did not explicitly teach reproducing/displaying recorded video/data.
Kleve teaches reproducing/displaying recorded video/data (an insurance carries provided the memory stick which wirelessly communicated and connected to its server [0015]. a mobile device for storage through a suitable vehicle communication system, including but not limited to SYNC.  This data may include data from any or all of the sensors, as well as time identification and vehicle or driver profile [0022]; Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kleve to the teachings of Marumoto. The motivation for such an addition would be to provide an obvious alternative for control data recording/displaying in order to improve the reliability of recording/displaying (Kleve [0015]). 

Regarding claims 6-7, are rejected under the same reasoning as claim 5, where the claims do not define the first period/second period, and in order to improve the efficiency of data recoding/displaying while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately on another device “mobile” for reproducing/displaying of the event data (Kleve [0015][0022]).

Regarding claim 8, 
Marumoto and Kleve teaches all the features of claim 1, as outlined above.
Marumoto further teaches transmission and/or reception of data to/from a predetermined communication destination, wherein the communication controller transmits, besides first event 20recording data, second event recording data stored (data after an accident is prevented from being overwritten by transmitting data recorded before and after an accident via an antenna [0250]. The traveling information recording device has a communication unit for transmitting traveling information to the outside of the vehicle, and the communication unit transmits to the outside of the vehicle [0265]). It is obvious to one with ordinary skills in the art in light of the actual needs to store/transfer various events/images.

Regarding claim 9 “method” and claim 10 “CRM” are rejected under the same reasoning as claim 1 “apparatus”.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marumoto, in view of Yoichi  (US 5857059 A) hereinafter Yoichi.
Regarding claim 1, 
Marumoto teaches a recording apparatus (the vehicle traveling information recording device [0016]) comprising: 
a captured data acquisition unit configured to acquire captured data captured by a camera that captures an image of an outside of a vehicle (a camera unit for acquiring image information relating to outside of a vehicle [0016]); 
5an event detection unit configured to detect an event with respect to the vehicle (an abnormality detection unit for detecting an abnormal vehicle state [0016]); 
detecting an safe/damaged state of the recording apparatus with respect to the vehicle (the process proceeds to step S124, and a check is made to determine whether the first recording unit 32 is safe and undamaged [0110]). and 
10a recording controller configured to store, when the event detection unit has detected the event, captured data for a predetermined period of time due to the detected event as first event recording data, invalidate, when it is detected that the recording apparatus has been damaged from the vehicle, the detection of the event by the event detection unit 15after the detection of the damaged, and store captured data after the detection of the damaged as second event recording data (If safe, the process proceeds to step S126, information transfer to the first recording unit 32 is set in an enabled state, and the process proceeds to step S128. On the other hand, when the first recording unit 32 is not determined to be undamaged in step S124, the process proceeds to step S130, a signal that reports about an abnormal state is outputted, and the process moves to step S128 [0110]). It is obvious to those skilled in the art that, in the case where the recording apparatus has been damaged/disassembled, the photographed data thereof cannot be used as a basis for event detection; accordingly, it will be apparent to those skilled in the art that the data photographed after the damage/detachment is detected is stored separately or on alternative recording device or temporarily disabling the event detection section if there is no recoding medium available.
However However, it is obvious to one with ordinary skills that the attachment/detachment is an obvious alternative to safe/damage in the content of vehicle accident recording, Marumoto did not explicitly teach detecting the attachment/detachment of a memory recording medium.
Yoichi teaches detecting the attachment/detachment of a memory recording medium (The vibration shock detecting circuit 28 detects a vibration or shock greater than or equal to the predetermined value “Step S99”, and it is determined whether the memory card 11 is attached to the camera body “Step S101”. If it is determined that the memory card 11 is attached, settings for the memory card 11 are selected as those for the recording medium selected to record image data therein, Col. 11, Lines 44-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yoichi to the teachings of Marumoto. The motivation for such an addition would be to provide an obvious alternative for control data recording in order to improve the reliability of recording, when the function of the driving recorder is impaired/detached by erroneously cutting the cable or the like. 

Regarding claim 2, 
Marumoto and Yoichi teaches all the features of claim 1, as outlined above.
Marumoto further teaches capturing data44 DOCS 120537-152CT1/4171724 1Attorney Docket No. 120537-152CT1formed of voice data after the detection of the detachment as second event recording data (In step S62, a check is made to determine whether the functions of the camera 26 and the microphone 28 remain safe and undamaged after a change in acceleration has been detected. Even if one of the two is undamaged, the process proceeds to step S64. If the functions of either the camera 26 or the microphone 28 are safe, then FIFO recording to the buffer memory is continued because the information continues to be sent from at least one or the other even after a change in acceleration has been detected [0095]).  In the case where the recording apparatus has been detached/damaged, the video data photographed by the recording apparatus can be regarded as invalid data, and in order to improve the efficiency of data storage, it is obvious to one with ordinary skills in the art to save only the sound data after the detachment/damage is detected so as to reduce the occupation of the memory space.

Regarding claim 3, 
Marumoto and Yoichi teaches all the features of claim 1, as outlined above.
Marumoto further teaches the recording apparatus has been detached/damaged from the vehicle within a first period after the detection of the event by the event detection unit, the detection of the event by the event detection unit and stores captured data after the detection of the detachment/damaged as second event recording data (In step S128, a check is made to determine whether the second recording unit 34 is safe and undamaged. If so, the process proceeds to step S132, information transfer to the second recording unit 34 is placed in an enabled state [0110][0111]).  In order to improve the efficiency of data storage while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately, and temporarily invalidate the event detection section.

Regarding claim 4, is rejected under the same reasoning as claim 3, where the claims do not define the first period/second period, and in order to improve the efficiency of data storage while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately, and temporarily invalidate the event detection section.

Regarding claim 8, 
Marumoto and Yoichi teaches all the features of claim 1, as outlined above.
Marumoto further teaches transmission and/or reception of data to/from a predetermined communication destination, wherein the communication controller transmits, besides first event 20recording data, second event recording data stored (data after an accident is prevented from being overwritten by transmitting data recorded before and after an accident via an antenna [0250]. The traveling information recording device has a communication unit for transmitting traveling information to the outside of the vehicle, and the communication unit transmits to the outside of the vehicle [0265]). It is obvious to one with ordinary skills in the art in light of the actual needs to store/transfer various events/images.

Regarding claim 9 “method” and claim 10 “CRM” are rejected under the same reasoning as claim 1 “apparatus”.

Please note: Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marumoto, in view of Yoichi and in further view of Kleve (as outlined above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419